Citation Nr: 0412598	
Decision Date: 05/14/04    Archive Date: 05/19/04

DOCKET NO.  03-22 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for post-traumatic 
stress disorder (PTSD).

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1969.  He had service in the Republic of Vietnam from 
June 1967 to July 1968.

The claim for service connection for PTSD was previously 
denied by the Chicago, Illinois, Department of Veterans 
Affairs, Regional Office (RO) in September 1999.  The veteran 
was notified of this decision but failed to submit a timely 
notice of disagreement.

This appeal arose from a September 2001 rating decision of 
the Chicago, Illinois RO, which found that the veteran had 
not presented sufficient new and material evidence to reopen 
the claim for service connection for PTSD.  The veteran 
testified at a personal hearing at the RO in January 2003.



FINDINGS OF FACT

1.  The RO denied entitlement to service connection for PTSD 
in September 1999; the veteran did not timely appeal this 
decision.

2.  Evidence submitted since that time fails to show that the 
veteran has a diagnosis of PTSD that is related to a verified 
inservice stressor.


CONCLUSION OF LAW

Evidence received since the RO denied entitlement to service 
connection for PTSD is not new and material, and the 
September 1999 decision of the RO is final and is not 
reopened.  38 U.S.C.A. §§ 1110, 1131, 5107(a), 7105 (West 
2002); 38 C.F.R. § 3.156(a) (as in effect prior to August 29, 
2001); 38 C.F.R. §§  3.104, 3.304(f), 20.302 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has contended that he suffers from PTSD as a 
direct result of his service in Vietnam.  He stated that he 
has intrusive memories of several traumatic events, including 
witnessing the decapitation of a Viet Cong soldier.  He 
believes that the evidence that he has submitted since the 
September 1999 is new and material and that his claim should 
therefore be reopened and granted.

Preliminary matters

On November 9, 2000, the President signed the Veterans Claims 
Assistance Act of 2000 (VCAA) into law.  Generally under the 
VCAA, VA must make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  Although a person seeking to reopen a claim is a 
claimant under the terms of the VCAA and the duty to notify 
pertains to claimants (see Quartuccio v. Principi, 16 Vet. 
App. 183, 187), the duty to assist in obtaining evidence 
necessary to substantiate a claim does not apply to 
applications filed before August 29, 2001, to reopen a 
previously disallowed claim.  66 Fed. Reg. 45,620 (Aug. 29, 
2001) (applicability rules for 38 C.F.R. § 3.159 as amended).  
Under the law in effect at the time of the veteran's March 
2000 application to reopen his claim, VA had no duty to 
assist him to develop evidence in support of his claim until 
the previously disallowed claim was reopened.  See Elkins v. 
West, 12 Vet. App. 209, 218 (1999).

VA is not obligated to assist in developing evidence to 
reopen a previously denied claim by providing medical 
examinations or obtaining a medical pinion until the claim is 
reopened.  66 Fed. Reg. 45,620 (Aug. 29, 2001)(applicability 
of 38 C.F.R. § 3.159(c)(4)(iii).

This claim to reopen was already pending on the effective 
date of the most recent amendment of 38 C.F.R. § 3.156(a), 
which expressly applies only to claims filed on or after 
August 29, 2001.  See Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001).  Consequently, this appeal is decided under the former 
version of the regulations.

Moreover, it is found that the duty to notify the veteran has 
been met in this case.  The veteran was sent a notification 
letter in May 2001 which informed him of what information and 
evidence, if any, that he was to obtain and of what 
information and evidence, if any, VA would attempt to obtain.  
Therefore, the duty to notify requirements of 38 C.F.R. 
§ 3.159(b) (2003) have been met in this case.

Applicable laws and regulations

The applicable criteria state that a notice of disagreement 
shall be filed within one year from the date of mailing of 
the notification of the initial review and determination; 
otherwise, that determination will become final and is not 
subject to revision on the same factual basis.  The date of 
the notification will be considered the date of mailing for 
purposes of determining whether a timely appeal has been 
filed.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 20.302 (2003).  If new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A.§ 5108 (West 
2002).  "New and material evidence" means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in conjunction with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (as in effect prior to August 29, 2001).

According to the applicable regulation, service connection 
for PTSD requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of 38 C.F.R. § 3.1(y) and the claimed 
stressor is related to that prisoner-of-war experience, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2003).


Factual background

The evidence in the record at the time of the September 1999 
rating decision included the veteran's service medical 
records, which showed no psychiatric complaints.  The DD-214 
indicated that the veteran had received the National Defense 
Service Medal, the Vietnam Service Medal and the Vietnam 
Campaign Medal.  He had not received a Purple Heart or any 
other combat badges.  His military occupational specialty was 
petroleum storage specialist.

The veteran was hospitalized at a VA facility between 
September and November 1998.  He indicated that he had 
suicidal ideation, was socially isolated and had crying 
episodes and decreased concentration.  The mental status 
examination showed that he was alert and oriented in three 
spheres.  He displayed good eye contact, had poor judgment 
and insight and had a blunted affect with a euthymic mood.  
There were no delusions or hallucinations.  The diagnosis was 
PTSD.

VA afforded the veteran an examination in March 1999.  He 
stated that he had seen combat and had witnessed a 
decapitation.  He indicated that he could not stop thinking 
of these events.  He said that he still saw the faces of 
Vietnamese, was socially isolated and had increasing 
depression.  The mental status examination showed that his 
responses were slow, although they were coherent.  He seemed 
preoccupied and rather upset.  He displayed no direct eye 
contact, but was alert and oriented.  There were no 
delusions, hallucinations or paranoia.  His affect was 
blunted and his mood was dysphoric and anxious.  The 
diagnosis was PTSD.

In May 1999, the veteran submitted a stressor statement.  He 
stated that he had been wounded by shrapnel, although no one 
had ever reported it.  He indicated that he had had friends 
killed, but he did not know their names.  While he did not 
have a combat occupation, he stated that he had engaged in 
combat and had been subjected to constant mortar and rocket 
attacks.  He said that he had served on a convoy and had seen 
dead bodies, although he did not know the date.  He also 
referred to the Viet Cong soldier that had been decapitated 
in front of him; he stated that the head had rolled by his 
feet and that he had looked into his eyes.

The veteran was again hospitalized at a VA facility between 
May and June 1999.  He complained of intrusive thoughts, 
nightmares, a startle response, hypervigilance and avoidance 
of war reminders.  The mental status examination noted that 
he was alert and oriented in three spheres.  He spoke clearly 
and coherently.  He seemed mildly depressed.  The diagnosis 
was PTSD.

The evidence submitted since the September 1999 denial by the 
RO included the report of a May to June 2000 VA 
hospitalization.  The veteran complained of nightmares, night 
sweats from Vietnam memories, increased anxiety with panic 
attacks, and depression.  He reported seeing the faces of the 
enemy.  He admitted to a suicide attempt, increased 
hypervigilance, a startle response and intrusive thoughts.  
The mental status examination noted that he was alert and 
oriented in three spheres.  His judgment and insight were 
fair, his affect was appropriate and his mood was euthymic.  
He had no homicidal or suicidal ideation and no 
hallucinations or delusions.  His memory was intact and his 
speech was regular, coherent and goal-directed.  The 
diagnosis was PTSD.

A hospital report from June to July 2001, noted the veteran's 
chief complaints of intrusive memories, flashbacks, 
nightmares, and trouble with interpersonal relationships.  
The mental status examination found that he was alert and 
oriented in three spheres.  His affect was increased in 
intensity and range and his mood ranged from pleasant and 
cheerful to dysphoric and almost tearful.  There was no 
evidence of a thought disorder and no delusions or 
hallucinations.  The diagnosis was PTSD.

A VA social worker noted the veteran's report of seeing a 
Viet Cong soldier decapitated; he indicated that he had gone 
into shock and that it took a rifle butt in the chest to 
bring him out of it.  He stated that he could still feel the 
blood of that soldier in his boots and that he still tries to 
wash it off.  He had presented this event to the trauma group 
and was unable to express any associated feelings.  The 
social worker thought that the veteran's feelings were so 
intense that his mind would not allow him to revisit the 
tragic scene again.  

On July 17, 2002, K.S. submitted an unsigned statement on the 
veteran's behalf.  He stated that the areas in which he and 
the veteran had served in Vietnam between June 1967 and June 
1968 were often subject to rocket and mortar attack.  He 
indicated that soldiers had been killed, bunkers and ammo 
dumps had been blown up and positions had been overrun.  

The statement of K.S. indicated that he and the veteran had 
been in the same areas of Vietnam between 1967 and 1968.  The 
morning reports showed that the veteran was assigned to Co. 
D, 229th Avn. Bn., 1st Cav. Div, but the only entries 
regarding the veteran refer to him going TDY to Bangkok, 
Thailand for R&R and returning to the unit.

The veteran testified at a personal hearing at the RO in 
January 2003.  He again reported the decapitation incident, 
which he stated had been done by a Korean soldier serving 
with an American unit.  He indicated how shocked he was when 
the head rolled by his feet and that it had taken a rifle 
butt to the chest to bring him out of it.  The lieutenant 
that hit him told him not to report the incident to anyone or 
he would be taken care of.  He stated that he been alone at 
the time of this incident.  He stated that when he got back 
to his unit, he was at a listening post when a helicopter 
went overhead; as it did so, two bodies were thrown out.  He 
did not know why this had happened and the lieutenant told 
him to return to his post and say nothing about it.  He also 
referred to mortar and rocket attacks, although he could not 
put a date on these.  He knew that it was a rocket attack 
because of the shrapnel sticking out of two other soldiers.  
He also indicated that he had been hit by shrapnel above the 
left eye and in the right leg, but stated that he had not 
sought any treatment and that he had not gotten a Purple 
Heart because the doctor did not put in the report.  Finally, 
he stated that while he was a door gunner on a helicopter, a 
warrant officer and a Spec 4 had been killed; he had never 
mentioned this before because it was something that had 
resurfaced in the Stress Unit.


Analysis

After a careful review of the evidence of record, it is found 
that the additional evidence which the veteran has submitted 
is not "new and material."  Accordingly, his claim is not 
reopened and the September 1999 decision by the RO remains 
final.

"New" evidence means more than evidence which was not 
previously physically of record.  To be "new" the 
additional evidence must be more than merely cumulative.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Most of the 
recently reviewed evidence in this case is merely cumulative.  
The evidence previously of record included several diagnoses 
of PTSD, as well as the veteran's statements as to his 
stressors.  The vast majority of the additional evidence 
essentially provides nothing new.  He has continued to submit 
statements (to include his hearing testimony), where he 
recounts similar claimed stressors.  He has also presented 
evidence of hospital records that continue to diagnose PTSD.  
However, he has not submitted any credible evidence that he 
ever engaged in combat with the enemy (such as combat badges 
or evidence of inservice wounds), nor has he provided any 
evidence that would tend to corroborate his claimed 
stressors.  Essentially, his recount regarding the majority 
of the claimed stressors in this case, including assisting a 
medic with wounded fellow soldiers while under rocket and 
mortar attack; being wounded by shrapnel during the attack; 
having close friends killed or wounded; witnessing the 
mistreatment of enemy prisoners including the decapitation of 
one; and serving in a capacity such as a convoy driver or 
guard that subjected him to mortar, rocket, and sniper 
attacks, have already been considered by the RO in its prior 
final decision in 1999.  Therefore, such evidence cannot 
serve as new evidence.  

Further, while he has presented some "new" evidence in this 
case, the Board finds that such additional evidence is not 
"material."  The additional evidence must bear directly and 
substantially upon the specific matter under consideration 
and which by itself or in conjunction with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In the instant case, the additional 
evidence presented does not constitute creditable supporting 
evidence of the reported stressors in this case.  The 
veteran's newly obtained personnel records while showing that 
he served with Co. D, 229th Avn. Bn., 1st Cav. Div. while in 
Vietnam between June 1967 and June 1968, do not serve to 
corroborate or establish the existence of the stressors in 
this case.  A statement from a service comrade referred to 
the rigors of a combat zone; however, it provided no specific 
verifiable information regarding the veteran's stressors 
other than to indicate that he was stationed in the area of 
An Khe, the central highlands and other places in Vietnam 
between 1967 and 1968, and that there was fierce combat.  
Such general information was considered by the RO previously 
as the veteran asserted that he was involved in combat during 
his tour of duty.  Further, the Board notes that the veteran 
has recently testified at a personal hearing in connection 
with his request to reopen his service connection claim.  At 
that time, the veteran reported that he had recently 
remembered that he had also witnessed the death of a warrant 
officer and a Spec. 4 when he was training to be a door 
gunner in Vietnam, and that he never worked in his MOS of a 
petroleum storage specialist and aircraft fuel handling 
specialist.  However, the Board notes that this evidence of a 
new stressor is not material as the veteran's personnel 
records indicate that he served as a petroleum storage 
specialist and an aircraft fuel handler while in Vietnam.  
There simply is no credible supporting evidence that 
corroborates the veteran's statement that he served as a door 
gunner in Vietnam, and as such any evidence relating to 
claimed stressors that relate to such duties is not deemed 
new and material evidence.  At the hearing, the veteran 
reiterated information relating to some of the other claimed 
stressors previously considered, but provided essentially no 
new pertinent verifiable details.  Thus, while the veteran 
has testified about the occurrence of several stressor events 
in service, he has not provided any specific information that 
would permit the corroboration of them, which must be done 
given that the record as it currently stands includes no 
objective or credible supporting evidence that the veteran 
himself was engaged in combat with the enemy.  See Moreau v. 
Brown, 9 Vet. App. 389 (1996); aff'd 124 F.3rd 228 (Fed. Cir. 
1997) (which held that for those veterans not engaged in 
combat, a claimed stressor must be corroborated through 
service records or other credible sources).  Therefore, a 
review of this evidence clearly does not show that it is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  As such, the evidence is not 
"material" and does not serve to reopen his claim for 
service connection for PTSD.


ORDER

New and material evidence not having been submitted to reopen 
the claim for entitlement to service connection for PTSD, the 
benefit sought on appeal is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



